Title: To Thomas Jefferson from Julian Ursin Niemcewicz, 3 September 1798
From: Niemcewicz, Julian Ursin
To: Jefferson, Thomas


          
            
              Monsieur
              3 Sbr. 1798. Elizabeth Town
            
            Me voila enfin de retour de ma tournée vers l’Est, j’ai été jusqu’à Boston & Porthsmuth, de la à travers les montagnes à Albany, d’ou j’ai descendu la riviere jusqu’à New York. Partout j’etois brulé par le Soleil et quelque fois ecorché par Les Yankis. Je me suis arreté quelques Jours chez le Chancellier Levingston et Le General Armstrong, Mr. Dawson m’y avoit dépassé, et j’ai trouvé ces Messieurs instruits du depart et de la destination du G.K. Le Secret etant entre de bonnes mains, je n’en fus nullement inquiet; mais quelle fut ma Surprise lorsqu’arrivé à Elizabeth  Town j’ai trouvé cet Endroit rempli de Contes les plus absurdes. On me dit que Le Major Touzard ayant passé par içi il y a dix jours, et s’etant arreté chez Mr. Dayton le Speaker, a assuré tout le monde avoir vu une lettre ecrite de Virginie, qui annonçoit que Le G.K. avoit quitté ce pays tout seul et dans le plus grand Secret possible; qu’on croyoit qu’il etoit allé en France ou à ce qu’il etoit dit dans La lettre en Irland pour y commander Les Insurgents. Tout cela passe, mais quelle fut mon Indignation et mon Etonnement lorsque j’appris que Le Major Touzard a eu la hardiesse de dire que les blessures et l’Etat cruel d’Invalide et d’estropié ou se trouvoit le Général n’etoit qu’une farce, une fainte, et qu’on l’a vu marcher à New Castel. J’ai nié la Calomnie comme absurde et injurieuse au Caractere du Gl: assurant tous ces Messieurs, que le jour du depart du Gl: pour les Eaux, je l’ai vu comme toujours porté à la Voîture dans les bras de son domestique. Voyez Monsieur jusqu’ou la Calomnie et la méchanceté des hommes peuvent aller. Il n’en est pas moins vrai que ces Contes absurdes du Major ont donné lieu içi, à des propos et Comerages, qui me blessent et me mortifient cruelment. Je crains qu’il n’en soit pire encore dans les grandes villes, aussi suis-je decidé à m’en tenir bien eloigné. Je n’ai rien [reçu] de ma famille, ce qui ajoute encore à ma triste position. Je vous supp[lie] de Vouloir bien m’excuser, si je ne puis Satisfaire à la dette que j’ai contractée envers Vous, j’espere pouvoir m’en acquitter sous peu, [et] être alors en Etat de faire mon pelerinage à Monti Celli. Pour a present je suis decidé de passer mon temps entre Elizabeth Town et Brunswick[,] les situations en sont charmantes, la Vie à bon marché, et comme disent Les Italiens II primo bisbiglio di Chiacere una volta pass[ata] je pourrai y vivre oublié et tranquille, jusqu’à ce que mon devoir [ne] me rappelle chez moi, ou l’Espoir perdu pour toujours, ne me fixe [ici.]
            Si le Dr: [Bache] et Mr. Maclure Sont chez vous je vous prie de me rappeller à leur Souvenir; je ne sais ce qu’est devenu Le Dr. Scandella. Si vous avez appris Monsieur quelques nouvelles du Voyageur, et si vous voulez bien m’ecrire un mot je vous prie de tout adresser chez Mrs. Bache, epouse du Docteur. J’ai reçu dernièrement de ses nouvelles, elle est en bonne Santé à la Campagne de son pere. Philadelphie est entierement deserte l’herbe croit dans les Rüës, on n’y compte que 10 m. habitants, et il en meurt encore Cent par jour, et la moitié de ce nombre à New York. S’il faut absolument des Victimes à la Colere Celeste, pourquoi ne s’exerce t-elle pas plustôt en Russie, en Autriche, en Prusse?
            Veuillez Monsieur agreer les assurances de mon Attachement et de mon respect et croyez moi pour toujours Vôtre très humble et très Obeissant Serviteur
            
              J: U. Niemcewicz
            
          
          
          
            Editors’ Translation
            
              Sir
              3 September 1798. Elizabeth Town
            
            Here I am at last returned from my travels to the east, I went as far as Boston and Portsmouth, from there across the mountains to Albany, whence I went down the river to New York. Everywhere I was burned by the sun and sometimes skinned by the Yankees. I stopped for a few days with Chancellor Livingston and General Armstrong, Mr. Dawson having preceded me there, and I found those gentlemen aware of the departure and the destination of G.K. the secret being in good hands, I was in no way upset; but what was my surprise when having arrived in Elizabeth Town I found that place full of the most absurd stories. They told me that Major Touzard having passed through here ten days ago, and having stayed with Mr. Dayton the speaker, assured everyone that he had seen a letter written from Virginia, which announced that G.K. had left this country alone and with the greatest possible secrecy; that it was believed that he had gone to France or, as it said in the letter, to Ireland to command the insurgents there. All of that can be passed over, but what was my indignation and my astonishment when I learned that Major Touzard had the audacity to say that the wounds and the cruel invalid and crippled condition of the General were mere comedy, a ruse, and that he had been seen walking at New Castle. I denied the calumny as being absurd and injurious to the character of the Gl: assuring all those gentlemen that on the day of departure of the Gl: for the waters, I saw him as usual carried to the coach in his servant’s arms. Behold, Sir, how far the calumny and the wickedness of men can go. It is nonetheless true that these absurd stories of the major have given rise here, to talk and gossip, which wound and mortify me cruelly. I fear that it may be even worse in the big cities, so I am determined to keep myself well away from them. I received nothing from my family, which adds even more to my pitiable situation. I kindly beseech you to forgive me, if I cannot satisfy the debt that I contracted with you, I hope to be able to acquit myself of it soon, and at that time to be in a position to make my pilgrimage to Monticello. For now I am determined to spend my time between Elizabeth Town and Brunswick, their locations are charming, life is inexpensive, and as the Italians say the first whisper of gossip once passed I can live there forgotten and at peace, until my duty calls me back home, or hope being lost forever, I settle here for good.
            If Dr: Bache and Mr. Maclure are with you I beg you to pay them my respects; I do not know what has happened to Dr. Scandella. If you have heard Sir some news of the traveler, and if you would kindly write me a note please address everything care of Mrs. Bache, the wife of the doctor. I have recently had news of her, she is in good health at her father’s country place. Philadelphia is totally deserted, grass grows in the streets, it numbers only 10 m. inhabitants, and still one hundred die every day, and half of that number in New York. If the wrath of heaven ineluctably requires victims, why does it not take them in Russia, in Austria, in Prussia?
            Please Sir accept the assurances of my affection and respect and consider me forever Your very humble and very Obedient Servant
            
              J: U. Niemcewicz
            
          
        